Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

JEREMEY WAYNE R.,                            )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )        Case No. 19-CV-362-JFJ
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
               Defendant.                    )

                                   OPINION AND ORDER

       Plaintiff Jeremey Wayne R. seeks judicial review of the decision of the Commissioner of

the Social Security Administration (“SSA”) denying his claims for disability benefits under Titles

II and XVI of the Social Security Act (“Act”), 42 U.S.C. §§ 416(i), 423, and 1382c(a)(3). In

accordance with 28 U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United

States Magistrate Judge. For reasons explained below, the Court affirms the Commissioner’s

decision denying benefits. Any appeal of this decision will be directly to the Tenth Circuit Court

of Appeals.

I.     General Legal Standards and Standard of Review

       “Disabled” is defined under the Social Security Act as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A physical or mental

impairment is an impairment “that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 423(d)(3). A medically determinable impairment must be established

by “objective medical evidence,” such as medical signs and laboratory findings, from an
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 2 of 12



“acceptable medical source,” such as a licensed and certified psychologist or licensed physician;

the plaintiff’s own “statement of symptoms, a diagnosis, or a medical opinion is not sufficient to

establish the existence of an impairment(s).” 20 C.F.R. §§ 404.1521, 416.921. See 20 C.F.R. §§

404.1502(a), 404.1513(a), 416.902(a), 416.913(a). A plaintiff is disabled under the Act “only if

his physical or mental impairment or impairments are of such severity that he is not only unable

to do his previous work but cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 423(d)(2)(A).

       Social Security regulations implement a five-step sequential process to evaluate a disability

claim. 20 C.F.R. §§ 404.1520, 416.920; Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(explaining five steps and burden shifting process). To determine whether a claimant is disabled,

the Commissioner inquires: (1) whether the claimant is currently working; (2) whether the claimant

suffers from a severe impairment or combination of impairments; (3) whether the impairment

meets an impairment listed in Appendix 1 of the relevant regulation; (4) considering the

Commissioner’s assessment of the claimant’s residual functioning capacity (“RFC”), whether the

impairment prevents the claimant from continuing her past relevant work; and (5) considering

assessment of the RFC and other factors, whether the claimant can perform other types of work

existing in significant numbers in the national economy. 20 C.F.R. § 404.1520(a)(4)(i)-(v). If a

claimant satisfies her burden of proof as to the first four steps, the burden shifts to the

Commissioner at step five to establish the claimant can perform other work in the national

economy. Williams, 844 F.2d at 751. “If a determination can be made at any of the steps that a

plaintiff is or is not disabled, evaluation under a subsequent step is not necessary.” Id. at 750.

       In reviewing a decision of the Commissioner, a United States District Court is limited to

determining whether the Commissioner has applied the correct legal standards and whether the


                                                  2
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 3 of 12



decision is supported by substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th

Cir. 2005). Substantial evidence is more than a scintilla but less than a preponderance and is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion. See id.

A court’s review is based on the administrative record, and a court must “meticulously examine

the record as a whole, including anything that may undercut or detract from the ALJ’s findings in

order to determine if the substantiality test has been met.” Id. A court may neither re-weigh the

evidence nor substitute its judgment for that of the Commissioner. See Hackett v. Barnhart, 395

F.3d 1168, 1172 (10th Cir. 2005). Even if a court might have reached a different conclusion, the

Commissioner’s decision stands if it is supported by substantial evidence. See White v. Barnhart,

287 F.3d 903, 908 (10th Cir. 2002).

II.    Procedural History and the ALJ’s Decision

       Plaintiff, then a 39-year-old male, protectively applied for Title II disability insurance

benefits and Title XVI supplemental security income benefits on January 18, 2016, alleging a

disability onset date of July 1, 2014. R. 17, 215-218, 219-233. Plaintiff claimed he was unable to

work due to conditions including post-traumatic stress disorder (“PTSD”), bipolar, social anxiety,

depression, and tremors. R. 240. Plaintiff’s claims for benefits were denied initially on May 4,

2016, and on reconsideration on August 3, 2016. R. 49-100. Plaintiff then requested a hearing

before an ALJ, and the ALJ conducted the hearing on May 23, 2018. R. 34-48. The ALJ issued

a decision on June 26, 2018, denying benefits and finding Plaintiff not disabled because he was

able to perform other jobs existing in the national economy. R. 14-28. The Appeals Council

denied review, and Plaintiff appealed. R. 1-5; ECF No. 2.

       The ALJ determined that Plaintiff met the insured requirements for Title II benefits through

December 31, 2017. R. 19. At step one, the ALJ found that Plaintiff had not engaged in substantial

gainful activity since the alleged onset date of July 1, 2014. R. 19. At step two, the ALJ found


                                                3
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 4 of 12



that Plaintiff had the following severe impairments: degenerative disc disease of the lumbar spine;

obesity; PTSD; bipolar disorder; generalized anxiety; panic disorder; and substance abuse

including alcohol and methamphetamine in recent remission. R. 20. The ALJ also found

Plaintiff’s history of hypertension was a non-severe impairment, and his reports of

“amnestic/dissociative episodes and seizures or tremors” were medically non-determinable. Id.

At step three, the ALJ found that Plaintiff had no impairment or combination of impairments that

was of such severity to result in listing-level impairments. R. 20-22. In assessing Plaintiff’s mental

impairments under the “paragraph B” criteria, the ALJ found that Plaintiff had mild limitations in

the area of understanding, remembering, or applying information, and moderate limitations in the

three areas of adapting or managing oneself; interacting with others; and concentrating, persisting,

or maintaining pace. R. 21.

       After evaluating the objective and opinion evidence and Plaintiff’s statements, the ALJ

concluded that Plaintiff had the RFC to perform a full range of medium work except as follows:

        Pushing and pulling with upper and lower extremities is consistent with lifting
        capabilities. Due to mental impairments, the claimant is capable of doing only
        unskilled work consisting of simple and routine tasks with routine supervision that
        require only that he be able to understand, remember and carry out simple
        instructions. The claimant can maintain concentration and persist for two-hour
        periods during the workday with normally scheduled work breaks between
        periods. This persistence and concentration can continue over a normal 40-hour
        workweek. The claimant can relate to supervisors and coworkers on a superficial
        and work related basis, and can adapt to a work situation. He can have occasional
        contact with coworkers and no contact with the general public meaning that
        interaction with the general public is not part of his job duties, any contact with
        the public would be incidental and superficial.

R. 22. At step four, the ALJ found that Plaintiff was unable to perform past relevant work. R. 26.

Based on the testimony of a vocational expert (“VE”), however, the ALJ found at step five that

Plaintiff could perform other unskilled medium, light, and sedentary work, such as Hand Packer

(unskilled, medium, SVP 2), Laundry Sorter (unskilled, light, SVP 2), and Assembler (unskilled,



                                                  4
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 5 of 12



sedentary, SVP 2). R. 27-28. Based on the VE’s testimony, the ALJ concluded these positions

existed in significant numbers in the national economy. R. 28. Accordingly, the ALJ concluded

Plaintiff was not disabled.

III.   Issues

       Plaintiff raises two, related points of error in his challenge to the denial of benefits: (1) the

ALJ’s mental RFC findings were not supported by substantial evidence, because he failed to

properly evaluate the reviewing agency psychological opinion evidence; and (2) because of the

ALJ’s error in evaluating the agency psychologists’ opinions, the hypothetical question posed to

the VE failed to account for Plaintiff’s mental limitations consistent with the agency reviewers’

opinion. ECF No. 14. Because the Court finds no error in the ALJ’s evaluation of Plaintiff’s

mental impairments, the Court does not address the second point of error.

IV.    Analysis – ALJ’s Mental RFC Was Supported by Substantial Evidence, and Proper
       Legal Standards Were Applied

       Plaintiff contends the ALJ’s mental RFC was unsupported by substantial evidence, because

he improperly evaluated the opinions of agency psychological reviewer Diane Hyde, Ph.D. See

R. 51-72. In May 2016, Dr. Hyde reviewed Plaintiff’s case and concluded that he could perform

simple tasks with routine supervision; could relate to supervisors and peers on a superficial work

basis; cannot relate to the general public; and could adapt to a work situation. R. 59, 70. In

reaching this mental RFC conclusion, Dr. Hyde completed the mental RFC worksheet, indicating

he was “markedly limited” in the mental areas of “ability to understand and remember detailed

instructions,” “ability to carry out detailed instructions,” and “ability to interact appropriately with

the general public.” R. 58-59, 69. In evaluating the “paragraph B” criteria of the appropriate

mental listings, Dr. Hyde found Plaintiff had “moderate” limitations in the three areas of (1)

restriction of activities of daily living, (2) difficulties in maintaining social functioning, and (3)



                                                   5
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 6 of 12



difficulties in maintaining concentration, persistence, or pace; and he experienced “one or two”

repeated episodes of decompensation, each of extended duration. R. 56, 67.

       In the decision, the ALJ assessed Dr. Hyde’s opinion, as well as the identical opinion of

reconsideration psychological reviewer Charlotte Ducote, Ph.D. R. 26. He noted their mental

RFC opinions, and he explained that they issued their findings in compliance with mental health

evaluation standards no longer in effect as of January 17, 2017. Id. The ALJ gave the agency

psychologists’ findings “diminished weight,” because of their use of outdated mental health

evaluative standards. Id. Nonetheless, the ALJ also accorded their opinions “substantial weight,”

because “they are consistent with the longitudinal medical evidence.” The ALJ further assigned a

mental RFC that largely matches the agency reviewers’ opinions. See R. 22, 59, 70, 85, 98.

       Plaintiff alleges the ALJ gave improper consideration to Dr. Hyde’s mental findings, citing

several errors.

       A.         Medical Evidence Regarding Mental Condition

       Plaintiff argues the ALJ failed to account for Dr. Hyde’s finding that he was “markedly”

limited in the ability to perform detailed tasks, instead making “conclusory findings” at step three

that Plaintiff had only mild limitations in the “paragraph B” area of understanding, remembering,

or applying information and moderate limitations in the three “paragraph B” areas of adapting or

managing oneself; interacting with others; and concentrating, persisting, or maintaining pace. ECF

No. 14 at 7. See R. 21, 58, 69. He contends “other medical evidence” shows Plaintiff’s

concentration and memory were poor, referring to August 2016 behavioral health notes from Todd

Pogue, M.D., that Plaintiff’s depression and anxiety were capable of causing poor concentration




                                                 6
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 7 of 12



and memory (R. 493-496), and Global Assessment of Functioning (“GAF”) scores of 30 and 40 in

November 2015 (R. 330, 355).1

       Plaintiff’s argument fails. At step three and in determining the mental RFC, the ALJ

extensively discussed Plaintiff’s mental health treatment history. See R. 21, 24, 25. At step three,

the ALJ noted Plaintiff’s mental status at various clinical visits between November 2015 and

December 2017, including the August 2016 visit with Dr. Pogue. See R. 21 (citing R. 493). In

addressing the RFC, the ALJ again summarized the August 2016 visit with Dr. Pogue, noting Dr.

Pogue’s statement that “depression and anxiety could cause poor concentration and memory.” R.

25 (citing R. 493). Regarding Plaintiff’s mental RFC, the ALJ found that Plaintiff was not as

limited as he claimed, showing many instances of minimal treatment compliance and displays of

manipulative behavior. See R. 21, 24, 25, 432, 437. The ALJ further noted that Charles Van Tuyl,

M.D., Plaintiff’s treating psychiatrist, estimated Plaintiff’s intellectual functioning was in the

normal range, with intact memory functioning, and that there was no evidence that Dr. Van Tuyl’s

opinion had changed during Plaintiff’s course of treatment. R. 24. Substantial evidence supports

the ALJ’s mental findings at step three and in determining the RFC, and Plaintiff points to no

actual conflict between the mental RFC and Dr. Hyde’s opinion or the cited evidence.

       As for Plaintiff’s GAF scores, the ALJ noted the GAF score of 40 at his hospital discharge

in November 2015. R. 24 (citing R. 330). Moreover, the ALJ expressly assigned “little weight”


1
  GAF is a subjective determination, based on a scale of 1 to 100, of the clinician’s judgment of
the patient’s overall level of functioning. Langley v. Barnhart, 373 F.3d 1116, 1122 n. 3 (10th Cir.
2004) (quotation omitted). The American Psychiatric Association’s Diagnostic and Statistical
Manual of Mental Disorders (4th ed. 2000) (“DSM-IV”) explains that a GAF score between 21
and 30 indicates serious impairments in communication or judgment, or an inability to function in
almost all areas, such as by staying in bed all day or having no job, home, or friends. See Cunha
v. Colvin, 2013 WL 12330031, at *3 n.8 (D.N.M. May 8, 2003) (citing DSM-IV at 34). A GAF
score between 31 and 40 indicates major impairments in several areas, such as work or school,
family relations, judgment, thinking, or mood. Id. at *2 n.3 (citing DSM-IV at 34).


                                                 7
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 8 of 12



to Plaintiff’s GAF scores, because “they are of little help in the determination of the claimant’s

[RFC].” R. 26. Specifically, the ALJ explained GAF scores “represent a particular clinician’s

subjective evaluation at a single point in time and do not provide a function-by-function

assessment of the claimant’s ability to perform specific work-related activities.” Id. He also

explained, that, in the 2013 edition of the American Psychiatric Association’s Diagnostic and

Statistical Manual of Mental Disorders manual (“DSM-V), use of the GAF score was dropped for

several reasons, including “its ‘conceptual lack of clarity’ and ‘questionable psychometrics in

routine practice.’” Id. (quoting DSM-V, p. 16). Plaintiff disregards the ALJ’s express weighing

of the GAF scores and legitimate reasons for assigning them “little weight.”

       B.      Weighing of Dr. Hyde’s Opinions

       Plaintiff argues the ALJ improperly assigned “diminished weight” to Dr. Hyde’s findings,

because Dr. Hyde performed her assessment using an evaluative process no longer in effect.

Plaintiff argues that, although the evaluative process for mental health claims changed after Dr.

Hyde issued her opinion, the substantive criteria for determining mental health impairments did

not change. Plaintiff contends it was not legitimate for the ALJ to assign diminished weight to Dr.

Hyde’s opinion based on the changed criteria, because the ALJ’s finding contradicts this Court’s

ruling in Marilyn E. D. v. Saul, No. 18-CV-178-JED-JFJ, ECF No. 27 (N.D. Okla. Sept. 17, 2019),

report and recommendation adopted, ECF No. 28 (N.D. Okla. Dec. 16, 2019). Plaintiff further

argues the ALJ’s finding violates the principles set forth in Haga v. Astrue, 482 F.3d 1205 (10th

Cir. 2007).

       Plaintiff’s argument is unpersuasive for several reasons. First, Plaintiff appears to labor

under a misunderstanding that the ALJ rejected Dr. Hyde’s opinions. To the contrary, the ALJ

assigned her opinions “substantial weight,” because “they are consistent with the longitudinal

medical evidence.” R. 26. Moreover, the ALJ largely adopted Dr. Hyde’s mental RFC opinions,


                                                8
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 9 of 12



including the opinions that Plaintiff can perform simple tasks with routine supervisions, can relate

to supervisors and peers on a superficial work basis, cannot relate to the general public, and can

adapt to a work situation. See R. 22, 59, 70. This opinion is fully consistent with Dr. Hyde’s

opinion in Section I of the mental RFC worksheet that he is markedly limited in the ability to

understand, remember, and carry out detailed instructions but not significantly limited in the ability

to understand, remember, and carry out very short and simple instructions. See R. 58, 69.

       Second, Plaintiff’s reliance on this Court’s findings in Marilyn E. D. is misplaced. In

Marilyn E. D., the claimant argued that, although the mental health evaluation criteria changed

while her case remained pending, the former mental evaluation criteria should be applied to her

claim. The claimant argued the new regulation should not have a “retroactive effect” on her claim,

because she had a reasonable expectation that her claim would be evaluated under the regulations

in effect when she filed her claim, and the ALJ’s application of the revised mental health criteria

would seriously impair the rights she held when she applied for disability benefits. Marilyn E. D.,

No. 4:18-CV-178, ECF No. 27, at 12. The Court rejected the claimant’s argument, finding that

application of the revised mental health listings did not have a “retroactive effect” on the claimant’s

case. Id. at 15. The Court reasoned that the relevant “act” to which legal consequences attached

was the agency’s application of the five-step procedure, rather than the claimant’s filing of a

disability claim, and the claimant had no “substantive right” to benefits when filing a claim. Id. at

15-16. The Court cannot discern, and Plaintiff does not clearly explain, how the ruling in Marilyn

E. D. supports Plaintiff’s position here. Rather, Marilyn E. D. supports the ALJ’s application of

the revised mental health criteria to Plaintiff’s case. To the extent Dr. Hyde’s findings diverged

from the revised mental health criteria, the ALJ appropriately assigned them diminished weight.

       Third, Haga does not support Plaintiff’s position that the ALJ erred in evaluating Dr.

Hyde’s opinion. In Haga, the Tenth Circuit concluded that an ALJ must explain his reasons for


                                                  9
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 10 of 12



 rejecting some restrictions in a medical opinion while adopting others, and he may not “pick and

 choose through an uncontradicted medical opinion, taking only the parts that are favorable to a

 finding of nondisability.” 482 F.3d at 1208. Here, the ALJ explained his reasons for assigning

 diminished weight to Dr. Hyde’s opinions. Specifically, he explained that Dr. Hyde used mental

 health evaluation criteria that were no longer effective, i.e., the “paragraph B” criteria in evaluating

 mental health listings. R. 26. While the ALJ could have explained himself more clearly, it is clear

 enough that the ALJ afforded “diminished weight” to the “paragraph B” findings in Dr. Hyde’s

 opinion, which changed under the new Regulations, and “substantial weight” to Dr. Hyde’s

 narrative mental RFC, which the ALJ largely adopted into his RFC, because it was consistent with

 the longitudinal medical evidence. Id. The Court identifies no error.2

        C.       Dr. Hyde’s Section I Worksheet Opinions

        Finally, Plaintiff appears to argue the ALJ was required to expressly adopt Dr. Hyde’s

 limitations in Section I of the mental RFC assessment form. This argument fails. The mental

 limitation ratings in Section I (summary conclusions) do not themselves constitute the RFC, as

 agency guidance explains.       See SSA Program Operations Manual System (“POMS”) DI §

 24510.060B.2 (explaining that the categorical assessments in Section I of the mental RFC


 2
   Plaintiff suggests briefly that the ALJ was obligated to develop the record by obtaining a new
 agency reviewer opinion pursuant to the revised regulations, ordering a consultative exam, or
 obtaining medical testimony regarding Plaintiff’s mental condition. ECF No. 14 at 7-8. To the
 extent Plaintiff is attempting to raise this as an argument, the Court rejects it. The ALJ has a “basic
 obligation” in every social security case to develop the record consistent with the issues raised.
 Cowan v. Astrue, 552 F.3d 1182, 1187 (10th Cir. 2008) (quotation omitted). However, the ALJ
 “does not have to exhaust every possible line of inquiry in an attempt to pursue every potential
 line of questioning”; instead, the “standard is one of reasonable good judgment.” Hawkins v.
 Chater, 113 F.3d 1162, 1168 (10th Cir. 1997). Here, Plaintiff points to no part of the record
 indicating that further development of the record with additional opinion or examination evidence
 was required. See 20 C.F.R. § 404.1527(d)(2) (explaining that, while an ALJ considers medical
 opinions in assessing RFC, the final responsibility for determining an RFC is reserved to the ALJ).
 See generally Cowan, 552 F.3d at 1187 (finding “no need” to develop record with consultative
 exam because “sufficient information existed” for ALJ to make disability determination).

                                                   10
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 11 of 12



 assessment are “merely a worksheet to aid in deciding the presence and degree of functional

 limitations and the adequacy of documentation and do[ ] not constitute the RFC assessment”). “It

 is the narrative written by the psychiatrist or psychologist in section III [of the agency mental

 impairment evaluation form] that adjudicators are to use as the assessment of RFC.” POMS DI

 25020.010B.1. Dr. Hyde translated her summary conclusions from Section I – including finding

 that Plaintiff was “markedly limited” in the ability to understand, remember, and carry out detailed

 instructions – into an actual mental RFC in Section III that included limitations of performing

 simple tasks with routine supervision. R. 58-59, 69-70. The ALJ was not required to adopt the

 Section I findings expressly, and the ALJ adequately incorporated Dr. Hyde’s mental RFC

 narrative into the RFC, which in turn incorporated her Section I summary findings. See Nelson v.

 Colvin, 655 F. App’x 626, 628-29 (10th Cir. 2016) (rejecting claimant’s argument that ALJ was

 required to note Section I moderate and marked limitations, where agency doctor’s “Section III

 narrative adequately captured the limitations she found in Section I”).

           Plaintiff further takes issue with the ALJ’s RFC finding that Plaintiff “can maintain

 concentration and persist for two-hour periods during the workday with normally scheduled work

 breaks between periods” (R. 22), arguing that it conflicts with Dr. Hyde’s opinions that Plaintiff

 had a “moderate” limitation in concentration and memory in the “paragraph B” assessment (R. 56,

 67) and was “markedly limited” in ability to perform detailed tasks (R. 58, 69). See ECF No. 14

 at 7-8.

           The Court identifies no such conflict. As explained above, the ALJ appropriately assigned

 diminished weight to Dr. Hyde’s “paragraph B” findings, because of the change in regulatory

 criteria. Moreover, the ALJ accommodated Plaintiff’s moderate difficulties in concentration by

 limiting Plaintiff two-hour periods of concentration and persistence, and by limiting him to

 unskilled work, which does not require concentration or attention for more than two hours at a


                                                  11
Case 4:19-cv-00362-JFJ Document 21 Filed in USDC ND/OK on 11/16/20 Page 12 of 12



 time. R. 22, 43. See POMS DI § 25020.010(B)(3) (unskilled work requires claimant to “maintain

 attention for extended periods of 2-hour segments (concentration is not critical)”). The ALJ also

 limited Plaintiff to only simple and routine tasks, with routine supervision, that require only that

 he be able to understand, remember, and carry out simple instructions; relating with supervisors

 and coworkers on only a superficial and work related basis; occasional contact with coworkers;

 and no contact with the general public, with any contact with the public being incidental and

 superficial. 22, 43. In reaching this determination, the ALJ reviewed numerous records discussing

 Plaintiff’s mental condition, and he connected those records to his RFC findings. R. 22-26.

 Plaintiff fails to explain clearly how the ALJ’s RFC conflicts with any of Dr. Hyde’s opinions, and

 the Court rejects his vague argument that any conflicts exist.

 V.     Conclusion

        For the foregoing reasons, the Commissioner’s decision finding Plaintiff not disabled is

 AFFIRMED.

        SO ORDERED this 16th day of November, 2020.




                                                        JODIF.JAYNE,MAGISTRATEJ
                                                                              UDGE
                                                        UNITEDSTATESDISTRICTCOURT




                                                 12
